Citation Nr: 1232041	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the upper left extremity to include carpal tunnel syndrome.  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the upper right extremity to include carpal tunnel syndrome.  

5.  Entitlement to service connection for loss of teeth, to include as secondary to diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.
 
The issue of entitlement to an initial higher rating for hypertension comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues pertaining to initial higher ratings for peripheral neuropathy of the upper extremities come before the Board on appeal from a January 2008 rating decision by the RO.  The issues of entitlement to an increased rating for diabetes mellitus, type II, and service connection for loss of teeth come before the Board on appeal from a February 2008 rating decision.  

The issues of entitlement to increased ratings for peripheral neuropathy of the lower extremities were also on appeal.  However, in his August 2008 substantive appeal, the Veteran indicated that he longer wished to continue his appeal of these issues.


FINDING OF FACT

The Social Security Administration (SSA) death registry shows that the Veteran died in August 2012.



CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).


ORDER

The appeal is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


